The defendant, Eugene J. Pontbriant, appeared in response to a Show Cause Order issued by this *912court on November 29, 1979, to show cause why this appeal should not be dismissed since review of a Superior Court judgment in a zoning case can only be obtained by a petition for a writ of certiorari.
Mr. Justice Doris not participating.
Richard R. Ackerman, Inc. for plaintiff, Macktaz, Keefer and Kirby, Joseph P. Carroll (for Eugene J. Pontbriant), Gerald M. Rrenner, Assistant City Solicitor (for Zoning Board of Review of the City of Woonsocket), for defendants.
There having been no cause shown, the appeal is hereby dismissed and the papers remanded to the Superior Court.